     20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 1 of 48


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.    Debtor's name                    Trudy's Texas Star, Inc.

2.    All other names debtor used      dba Trudy's South Star; dba Trudy's North Star; dba Trudy's Texas Star; fdba Trudy's Four
      in the last 8 years              Star; dba South Congress Café-Austin

      Include any assumed names,
      trade names and doing
      business as names


3.    Debtor's federal Employer
      Identification Number (EIN)          7      4      –      2      2        3    4         0   5     0

4.    Debtor's address                 Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       8133 Mesa Drive
                                       Number         Street                                           Number     Street
                                       Suite 206
                                                                                                       P.O. Box



                                       Austin                              TX       78759-8855
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.    Debtor's website (URL)

6.    Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
     20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 2 of 48

Debtor Trudy's Texas Star, Inc.                                                          Case number (if known)

7.    Describe debtor's business       A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes




8.    Under which chapter of the       Check one:
      Bankruptcy Code is the
      debtor filing?                        Chapter 7
                                            Chapter 9
                                            Chapter 11. Check all that apply:
                                                            Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).

                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return or if
                                                              all of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                              form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.

                                            Chapter 12

9.    Were prior bankruptcy                 No
      cases filed by or against
      the debtor within the last 8          Yes. District                                        When                      Case number
      years?                                                                                              MM / DD / YYYY

                                                 District                                        When                      Case number
      If more than 2 cases, attach a
                                                                                                          MM / DD / YYYY
      separate list.
                                                 District                                        When                      Case number
                                                                                                          MM / DD / YYYY



Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
  20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 3 of 48

Debtor Trudy's Texas Star, Inc.                                                          Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
  20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 4 of 48

Debtor Trudy's Texas Star, Inc.                                                          Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 01/22/2020
                                                      MM / DD / YYYY

                                          X /s/ Stephen Truesdell                                   Stephen Truesdell
                                              Signature of authorized representative of debtor      Printed name

                                          Title Authorized Representative

18. Signature of attorney                X /s/ Stephen W. Sather                                                  Date     01/22/2020
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Stephen W. Sather
                                            Printed name
                                            Barron & Newburger, PC
                                            Firm name
                                            7320 N. Mopac Expy.
                                            Number          Street
                                            Ste. 400

                                            Austin                                                     TX                   78731
                                            City                                                       State                ZIP Code


                                            (512) 476-9103                                             ssather@bn-lawyers.com
                                            Contact phone                                              Email address
                                            17657520                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
    20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 5 of 48


 Fill in this information to identify the case:
 Debtor name        Trudy's Texas Star, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and           Name, telephone        Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional          unliquidated,   secured, fill in total claim amount and
                                contact                services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total            Deduction       Unsecured
                                                                                             claim, if        for value       claim
                                                                                             partially        of
                                                                                             secured          collateral
                                                                                                              or setoff
1    Capital Certified                                 UCC Lien                               $1,703,154.60           $0.00 $1,703,154.60
     Development
     1250 S. Capital of TX
     Hwy #1-600
     Austin, TX 78746

2    Sysco                                             Vendor                                                                 $1,039,627.00
     c/o S. Mark Murray
     Ford Murray PLLC
     10001Reunion Place,
     Ste. 64C
     San Antonio, TX 78210
3    Internal Revenue Service                          Taxes                                                                    $895,490.02
     Special Procedures Staff
     P.O. Box 7346
     Philadelphia, PA 19101-
     7346

4    Jiffy Capital, LLC                                UCC Lien                                $560,194.00            $0.00     $560,194.00
     2376 60th Street
     Brooklyn, NY 11204




5    Capital Certified                                 UCC Lien                                $516,819.00            $0.00     $516,819.00
     Development
     1250 S. Capital of TX
     Hwy #1-600
     Austin, TX 78746




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
    20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 6 of 48

Debtor       Trudy's Texas Star, Inc.                                            Case number (if known)
             Name


 Name of creditor and           Name, telephone      Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email    (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of           debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor             professional          unliquidated,   secured, fill in total claim amount and
                                contact              services, and         or disputed     deduction for value of collateral or setoff to
                                                     government                            calculate unsecured claim.
                                                     contracts)
                                                                                           Total           Deduction        Unsecured
                                                                                           claim, if       for value        claim
                                                                                           partially       of
                                                                                           secured         collateral
                                                                                                           or setoff
6    Internal Revenue Service                        941 Taxes                                                                $493,886.02
     PO Box 7346
     Philadelphia, PA 19101-
     7346



7    American Express                                UCC Lien                                $293,249.20            $0.00     $293,249.20
     Merchant Loan
     4315 South 2700 West
     Salt Lake City, UT 84184



8    On Deck Capital                                 MCA                                     $276,750.24            $0.00     $276,750.24
     1400 Broadway
     New York, NY 10018




9    American Express Bank,                          Loan                                                                     $125,574.15
     FSB
     PO Box 650448
     Dallas, TX 75265



10 Travis County                                     Tax Lien                                 $62,708.86            $0.00       $62,708.86
   % Travis Co. Atty's
   Office
   P.O. Box 1748
   Austin, Texas 78767

11 J Luna Produce                                    Food                                                                       $60,779.00
   2576 Airline Dr # A
   Houston, TX 77009




12 Texas Comptroller of                              Taxes                                                                      $58,562.41
   Public Accounts
   Office of the Attorney
   General
   Collection Division -
   Bankruptcy
13 Blue Cross Blue Shield                            Professional                                                               $57,682.46
   PO Box 660049
   Dallas, Texas 75266-
   0049




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
  20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 7 of 48

Debtor       Trudy's Texas Star, Inc.                                               Case number (if known)
             Name


 Name of creditor and             Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                 number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip           address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                             creditor              professional          unliquidated,   secured, fill in total claim amount and
                                  contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                        government                            calculate unsecured claim.
                                                        contracts)
                                                                                              Total           Deduction        Unsecured
                                                                                              claim, if       for value        claim
                                                                                              partially       of
                                                                                              secured         collateral
                                                                                                              or setoff
14 Fiesta Tortilla, Inc                                 Food                                                                       $50,396.95
   P.O. Box 17563
   Austin, TX 78760




15 City of Austin Utilities                             Utilities                                                                  $36,073.64
   P.O. Box 2267
   Austin, TX 78783-2267




16 Chase Air, LLC                                       Equipment                                                                  $35,000.00
   10433 Doc Holliday Trl
   Austin, TX 78753




17 Travis County                                        Property Taxes                           $34,763.75            $0.00       $34,763.75
   % Travis Co. Atty's
   Office
   P.O. Box 1748
   Austin, Texas 78767

18 MWM FUND VII, LTD                                    Rent                                                                       $33,107.29
   C/O DURHMAN &
   BASSETT REALTY
   GROUP, INC
   100 EAST ANDERSON
   LANE, STE 200
19 Hays County Tax                                      Personal Property                        $31,773.41            $0.00       $31,773.41
   Assessor - Collection                                Taxes
   102 North LBJ Drive
   San Marcos, TX 78666



20 Twin Liquors                                         Alcohol                                                                    $28,652.03
   519 E. 7th Street
   Austin, Texas 78701




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
       20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 8 of 48


                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   Trudy's Texas Star, Inc.                                                CASE NO

                                                                                  CHAPTER        11

                                      VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/22/2020                                           Signature    /s/ Stephen Truesdell
                                                                     Stephen Truesdell
                                                                     Authorized Representative


Date                                                     Signature
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 9 of 48



                           Aaron Hautala




                           Aaron Robinson




                           ABC Home and Commercial Services
                           9475 East Hwy 290
                           Austin, Texas 78724-2303



                           ACCARDIS SYSTEMS, INC.
                           20061 DOOLITTLE STREET
                           GAITHERSBURG, MD 20879



                           ACE MART Restaurant & Supply
                           P.O. Box 974297
                           Dallas, TX 75397-4297



                           Adam Piedra




                           Adela Recedez




                           Adrian McKee




                           Adrian Trevizio
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 10 of 48



                            Agustin Lopez




                            Albert Galvan




                            Alec Lozada




                            Alejandra Santiago




                            Alejandro Reina




                            Alexa Mouser




                            Alexandra Mayfield




                            Alicia Amador




                            Alicia Gonzalez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 11 of 48



                            Allen Devino




                            AlphaGraphics, Inc.
                            2227 WEST BRAKER LN
                            Austin, TX 78758



                            Alsco Linens
                            449 Vista Ridge Drive
                            Kyle, TX 78640



                            Amanda Granados




                            Amelia Risinger




                            American Express Bank, FSB
                            PO Box 650448
                            Dallas, TX 75265



                            American Express Merchant Loan
                            4315 South 2700 West
                            Salt Lake City, UT 84184



                            Amy's Ice Creams, Inc.
                            1101 W Anderson Lane
                            Austin, TX 78757



                            Ana Barrios
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 12 of 48



                            Andres Aviles




                            Andrew Christensen




                            Andrew Dalton




                            Anna Bloomhuff




                            Anna Oberrender




                            Anthony Hiler




                            Antonellis
                            4220 DUVAL ST
                            AUSTIN, TX 78751



                            Antonia Vega




                            Antonia Vences
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 13 of 48



                            Antonio Avila




                            Ariadna Jaimes




                            Ariana Barr




                            Armando Solorzano




                            ASCAP
                            Attn: Debra
                            21678 Network Place
                            Chicago, IL 60673-1216


                            Ashley Calderon




                            AT&T
                            c/o OSI Collections
                            P. O. Box 957
                            Brookfield, WI 53008


                            Aubrey Garcia




                            Austin Scoops
                            9600 Escarpment Blvd Suite 900
                            Austin, TX 78749
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 14 of 48



                            Austin Seafood
                            2101 Airport Blvd., #200
                            Austin, TX 78722



                            Aylin Pompa




                            Bee Cave Utilities
                            11805 BEE CAVE ROAD
                            SUITE 200
                            BEE CAVE, TX 78738


                            Benjamin Bateman




                            Bernardo Hernandez




                            Best Versions Media




                            Blue Cross Blue Shield
                            PO Box 660049
                            Dallas, Texas 75266-0049



                            Braden Farruggia




                            Brandi Moore
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 15 of 48



                            Brandon Anderson




                            Brandon Jones




                            Brandon Ruper




                            Brendon Emma




                            Brian Wallace




                            Brian Whitaker




                            Briana Flores




                            Brianna Glass




                            Cain Garcia
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 16 of 48



                            Caitlin Kazen




                            Candie Spears




                            Capital Certified Development
                            1250 S. Capital of TX Hwy #1-600
                            Austin, TX 78746



                            Carlos Gama




                            Carmen Contreras




                            Carmen Martinez




                            Casey Allen




                            Celia Lopez




                            Chace Misner
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 17 of 48



                            Chad Tolentino




                            Chad Williams




                            Chase Air, LLC
                            10433 Doc Holliday Trl
                            Austin, TX 78753



                            Chelsea Denton




                            Chelsea Vasquez




                            Christian Romero




                            Christopher Kory Mozingo




                            Christopher Smith




                            City of Austin Utilities
                            P.O. Box 2267
                            Austin, TX 78783-2267
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 18 of 48



                            Clarke Oppliger




                            Clifford Williams




                            Coca-Cola Enterprises
                            P.O. Box 840232
                            Dallas, TX 75284



                            Commercial Kitchen
                            2207 W. Braker Ln.
                            Austin, TX 78758



                            Corridor Landscaping, LLC
                            110 ALGARITA
                            SAN MARCOS, TX 78666



                            COTHRONS SAFE AND LOCK, INC.
                            8120 EXCHANGE DR
                            STE 100
                            AUSTIN, TX 78754


                            Cozzini Brothers




                            Crispin Tale Tzoc




                            Cruz Rodriguez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 19 of 48



                            Crystal Cleek




                            CT Services
                            1804 Seawillow Rd.
                            Lockhart, TX 78644



                            Cynthia Haddock




                            Cynthia Ross




                            Dahill
                            PO BOX 205354
                            DALLAS, TX 75320-5354



                            Dakoda Flores




                            Dalton Ramsey




                            Daniel Gutierrez




                            Daniel Rodriguez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 20 of 48



                            Danielle Hooks




                            Darvin Davila




                            Daryl Childress




                            David Hennebach




                            David Holobowicz




                            David Rangel




                            David Winkler




                            Deaven Nguyen




                            Deborah McAdoo
                            dba: D.SWEETPEA'S CUSTOM FLORAL DESIGN
                            8811 UNITED KINGDOM DR
                            AUSTIN, TX 78748
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 21 of 48



                            Denis Parish




                            Devon Perkins




                            Diana Espinoza




                            Dominiqua Mamoe




                            Donald McJury




                            DYEZZ SURVEILLANCE AND SECURITY, INC.
                            2113 WELLS BRANCH PARKWAY
                            STE 6700
                            AUSTIN, TX 78728


                            Ecolab Institutional
                            P.O. Box 70343
                            CHICAGO, IL 60673-0343



                            EDON




                            Eduardo Solis
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 22 of 48



                            Edward Don & Company
                            3501 Plano Parkway
                            The Colony, Texas 75056-5245



                            Edwin Saquic




                            Efrain Guzman Perez




                            ELIGIBILITY TRACKING CALCULATORS, LLC
                            14607 SAN PEDRO AVE
                            SUITE 155
                            SAN ANTONIO, TX 78232


                            Elijah Tidmore




                            Eliodoro Arroyo




                            Elise Trimino




                            Eloy Samilpa




                            Elyssa Luttrell
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 23 of 48



                            Emily Parker




                            Ereida Morales




                            Eric Daza




                            Erin Serrano




                            Esvin Guzman Juarez




                            Eulalio Resendez




                            Facilities Solution Group




                            Farm House Delivery
                            10511 WETMORE ROAD
                            SAN ANTONIO, TX 78216



                            Feliciano Hernandez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 24 of 48



                            Felix Gramajo




                            Fernando Gatica




                            Fidel Jacobs




                            Fiesta Tortilla, Inc
                            P.O. Box 17563
                            Austin, TX 78760



                            Francisco Galvan




                            Francisco Luna




                            Francisco Maldonado




                            Franscisco Sapon




                            Garson Macario
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 25 of 48



                            Gary Hornbeek




                            Gary Truesdell
                            8133 Mesa Dr., Ste. 206
                            Austin, TX 78759



                            Genoveva Pacheco




                            Gerardo Medina




                            Gerardo Mendez




                            Gloria Flores




                            Grande Communications
                            PO BOX 660401
                            DALLAS TX 75266-0401



                            Green Oasis
                            155 REMOUNT
                            SAN ANTONIO, TX 78218



                            Gregory Hernandez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 26 of 48



                            Gustavo Pineda




                            Hamlet Raetz




                            Hannah Palmer




                            Hays County Tax Assessor - Collection
                            102 North LBJ Drive
                            San Marcos, TX 78666



                            Healthiest You
                            C/O TELADOC, INC.
                            14005 LIVE OAK AVE
                            IRWINDALE, CA 91706-1300


                            Heartland Waffles
                            P.O. BOX 219081
                            DEPT. 5087
                            KANSAS CITY, MO 64121


                            Heather Figg




                            Helen MacDonald




                            Hermilinda Arreola
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 27 of 48



                            Hudson Meat
                            1800 S Congress Ave
                            Austin, TX 78704



                            Internal Revenue Service
                            Special Procedures Staff
                            P.O. Box 7346
                            Philadelphia, PA 19101-7346


                            Internal Revenue Service
                            PO Box 7346
                            Philadelphia, PA 19101-7346



                            Irma Padilla




                            Isabel Verduzco Salgado




                            J Luna Produce
                            2576 Airline Dr # A
                            Houston, TX 77009



                            Jackson Foltz




                            Jason Bailey




                            Jay Newton
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 28 of 48



                            Jaya Torres




                            Jayne Halford




                            Jeffrey Jersig




                            Jenna Lawrence




                            Jeremiah Feenstra




                            Jeremy Buttelo




                            Jeremy Rodriguez




                            Jessica Martinez




                            Jesus Baustista
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 29 of 48



                            Jiffy Capital, LLC
                            2376 60th Street
                            Brooklyn, NY 11204



                            Johnson Controls
                            DEPT CH 10320
                            PALATINE, IL 60055-0320



                            Jonathan Pena




                            Jordan Cater




                            Jorge Salazar




                            Jose Garcia




                            Jose Luis Martinez




                            Jose Nepomuceno




                            Jose Sanchez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 30 of 48



                            Jose Sic




                            Joseph Casteneda




                            Joshua Sheffield




                            Josie Castle




                            JP Morgan Chase Bank, NA
                            KY1-2514
                            PO Box 33035
                            Louisville, KY 40232


                            Juan Esquivel




                            Juan Rivera




                            Julia Clouston




                            Julio Villarreal
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 31 of 48



                            Justin Bailey




                            K. Mark Vincent
                            601 Elm Street, Ste. 4100
                            Dallas, TX 75201



                            Kara Babola




                            Kara Parr




                            Karen Brown




                            Katelyn Odom




                            Kathryn Adams




                            Kayleigh Jennings




                            Kelsey Smitherman
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 32 of 48



                            Kevin Marshall




                            Kierstin Maurer




                            Kimberly Pina




                            Kristopher Peterson




                            Krysten Barfield




                            Kyla Welmaker




                            L East Poultry
                            2615 E 6th St
                            Austin, TX 78702



                            Laura Lopez




                            Laura Schweid
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 33 of 48



                            Laura Shelton




                            Lauren Sears




                            Lauren Wolf




                            Leah Heilmann




                            Leonardo Rodriguez




                            Leticia Bernal




                            Liandro Ismalej




                            Lone Star Meats
                            5202 E Ben White Blvd
                            Austin, TX 78741



                            Longhorn Fire & Safety
                            MATTHEW COUNTS
                            dba: LONGHORN FIRE & SAFE
                            4212 S. 1ST STREET
                            AUSTIN, TX 78745
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 34 of 48



                            Luis Tale Tzoc




                            Mackenzie Jones




                            Mae Guillen-Hernandez




                            Mae-Gabrielle Siapno




                            Malachy Diamond




                            Maria Alvarado




                            Maria Carbarjal




                            Maria Chavez




                            Maria Esquivel
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 35 of 48



                            Maricruz Zuniga




                            Mariely Ponce




                            Marley Bell




                            Marta Escobar




                            Martha Chavez




                            Martin Garcia




                            Matthew Valadez




                            Mauricio Escobar Perez




                            Mercedes Treto
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 36 of 48



                            Mia Villarreal




                            Michael Corbett




                            Michael Rubino




                            Michaela Helmuth




                            Michelle Doss




                            Michelle McHugh




                            Miguel Garcia




                            Mirna De La O Recinos




                            Modesto Munoz
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 37 of 48



                            Mohammad El Haj




                            MWM FUND VII, LTD
                            C/O DURHMAN & BASSETT REALTY GROUP, INC
                            100 EAST ANDERSON LANE, STE 200
                            AUSTIN, TX 78752


                            Myca Bowen-Taylor




                            Nadia Angel




                            Nancy Bebko




                            Nathalie Granjeno




                            Nathan Coffey




                            Nathan Teets




                            Nathaniel Ornelas
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 38 of 48



                            NCR Corporation
                            3925 Brookside Parkway
                            Alpharetta, GA 30022



                            New World Bakery
                            310 Edwards Dr.
                            Kyle, TX 78640



                            Nicholas Sonnier




                            Omar Salazar




                            On Deck Capital
                            1400 Broadway
                            New York, NY 10018



                            Pablo Reyes




                            Patrick Gadsden




                            Paul Bencomo




                            Paul Duce
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 39 of 48



                            Pedernales Electric Coop
                            P.O. Box 1
                            Johnson City, TX 78636



                            Pedro Aguirre




                            Pedro Jaimes Sanchez




                            Peyton Boone




                            Proforma
                            P.O. BOX 640814
                            CINCINNATI, OH 45264-0814



                            PYE BARKER FIRE & SAFETY
                            128 W ZIPP RD
                            NEW BRAUNFELS, TX 78130



                            Quill
                            PO Box 94081
                            Palatine, IL 60094



                            Rachel Hinojosa




                            Ramon Betancourt
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 40 of 48



                            Raul Mendoza




                            Raymond Reynero




                            REGAL ENTERTAINMENT GROUP
                            101 E BLOUNT AVENUE
                            KNOXVILLE, TN 37920



                            Resi Aikman




                            Reynaldo Castillo




                            Richard Toolate




                            Robert Rogers




                            Robert Viehman




                            Robert Yoder
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 41 of 48



                            Royal Events
                            1050 Meadows Dr.
                            Round Rock, TX 78681



                            Ruben Becerill




                            Samantha Mariotti




                            Sandra Gomez




                            Sara Ortiz
                            9800 Centre Pkwy., Ste. 800
                            Houston, TX 77036



                            Sarah Vaughn




                            Savannah Branham




                            Savannah Knight




                            SBA
                            801 Tom Martin Dr.
                            Suite 120
                            Birmingham, AL 35211
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 42 of 48



                            SBA
                            801 Tom Martin Dr.
                            Birmingham, AL 35211



                            SEAFOOD SUPPLY COMPANY
                            1500 E. GRIFFIN STREET
                            DALLAS, TX 75215



                            SEGOVIA PRODUCE CO., INC
                            4618 E. 7TH ST.
                            AUSTIN, TX 78702



                            Sergey Brister




                            Sergio Aguirre




                            SESAC
                            PO BOX 331069
                            NASHVILLE, TN 37203-9920



                            Shane Shautteet




                            South Texas Business Fund
                            PO Box 830505
                            San Antonio, TX 78283



                            Southern Style Spices
                            PO BOX 20
                            MANOR, TX 78653
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 43 of 48



                            Spectrum Business
                            PO Box 60074
                            City of Industry, CA   91716



                            Spectrum VOiP
                            PO BOX 251128
                            PLANO, TX 75025



                            Stephanie Escobar




                            Stephanie Morales




                            Stephen Truesdell
                            217 Shadywood Lane
                            Dripping Springs, TX 78620



                            Sysco
                            c/o S. Mark Murray
                            Ford Murray PLLC
                            10001Reunion Place, Ste. 64C
                            San Antonio, TX 78210

                            Talia Boyd




                            Tanner Kaaz




                            Tara Savanoy
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 44 of 48



                            Taylor Stilwell




                            Texas Coffee Traders
                            1400 E. 4th St.
                            Austin, TX 78702



                            Texas Comptroller of Public Accounts
                            Office of the Attorney General
                            Collection Division - Bankruptcy
                            PO Box 12548
                            Austin, TX 78711-2548

                            Texas Gas Service
                            P.O. Box 219913
                            Kansas City, MO 64121-9913



                            Texas Protax Austin, Inc.
                            8322 Cross Park Dr.
                            Austin, TX 78754



                            Texas Wired Music, Inc.
                            dba Muzak of Austin
                            P.O. Box 117
                            San Antonio, TX 78291


                            Thomas Rivera




                            Thomas Timken




                            Tiffany Passell
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 45 of 48



                            Tifhany McCalister




                            Tracie Dawson




                            Travis County
                            % Travis Co. Atty's Office
                            P.O. Box 1748
                            Austin, Texas 78767


                            Travis Larson




                            TRIPLESEAT SOFTWARE
                            3 WINDSOR AVE
                            ACTON, MA 01720



                            Twin Liquors
                            519 E. 7th Street
                            Austin, Texas 78701



                            Tyler Dias




                            Tyler Matos




                            Vanessa Gomez
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 46 of 48



                            Verizon Wireless
                            PO Box 660108
                            Dallas, TX 75266-0108



                            Vianey Reyes




                            Victor Pena




                            Victoria Garcia




                            Victoria Medina




                            Vincent Flores




                            Viviana Tores




                            Walter Silver




                            Waste Management of Texas, Inc.
                            P.O. Box 660345
                            Dallas, TX 75266-0345
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 47 of 48



                            Wells Fargo
                            PO Box 2019
                            Austin, TX 78768-2019



                            Wells Fargo Bank
                            Texas Business Banking
                            MAC T5601-012
                            PO Box 659700
                            San Antonio, TX 78286

                            Wells Fargo National Assc.
                            4406 Piedras Drive West, Ste. 100
                            San Antonio, TX 78228



                            Wendy Varela




                            West Travis County Public Utility Agenc
                            13215 Bee Cave Pkwy.
                            Bee Cave, TX 78738



                            William Boone




                            William Gomez




                            William Gutierrez




                            Yaneth Menchu
20-10108-hcm Doc#1 Filed 01/22/20 Entered 01/22/20 13:16:02 Main Document Pg 48 of 48



                            Yaritza Torres




                            Yessenia Solorzano




                            Yessica Martinez




                            Yolanda Chamorro




                            Yuliana Verduzco




                            Yumi Suzuki




                            Zaneta Whitten




                            Zulma Matul
